Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 1 of 32   PageID 2417

                                                                            1

       1                               UNREDACTED
       2                IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
       3                         EASTERN DIVISION
       4        -------------------------------------------------
       5
           UNITED STATES OF AMERICA                  )
       6                                             )
           VS                                        )NO.1:19-cr-10040
       7                                             )JACKSON, TENNESSEE
                                                     )
       8   ALEXANDER ALPEROVICH,                     )
           JEFFREY W. YOUNG, JR., and
       9   ANDREW RUDIN
     10         -------------------------------------------------
     11
     12                               REPORT DATE
     13                            NOVEMBER 21, 2019
     14
     15
     16                BEFORE THE HONORABLE J. DANIEL BREEN,
     17                     UNITED STATES DISTRICT JUDGE
     18
     19
     20
     21                           KRISTI HEASLEY, RPR
                                OFFICIAL COURT REPORTER
     22                       U.S. COURTHOUSE, SUITE 450
                              111 SOUTH HIGHLAND AVENUE
     23                        JACKSON, TENNESSEE 38301
     24
     25




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 2 of 32   PageID 2418

                                                                            2

       1                              APPEARANCES
       2
       3   FOR THE UNITED STATES:
       4   KATHERINE PAYERLE, ESQ.
           U.S. DEPT OF JUSTICE
       5   1400 New York Avenue NW
           Washington, DC 20530
       6
       7
       8   FOR THE DEFENDANT ALPEROVICH:
       9   STEPHEN ROSS JOHNSON, ESQ.
           RITCHIE DILLARD DAVIES & JOHNSON
     10    606 West Main Street
           Suite 300
     11    Knoxville, TN 37902
     12
     13
     14    FOR THE DEFENDANT YOUNG:
     15    JOHN MCNEIL, ESQ.
           CLAIBORNE FERGUSON LAW FIRM
     16    294 Washington Avenue
           Memphis, TN 38103
     17
     18
     19    FOR THE DEFENDANT RUDIN:
     20    NISHAY K. SANAN, ESQ.
           ATTORNEY AT LAW
     21    53 W. Jackson, Suite 1424
           Chicago, IL 60604
     22
     23
     24
     25




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 3 of 32   PageID 2419

                                                                            3

       1                           EXAMINATION INDEX
       2                         NO TESTIMONY OFFERED
       3
       4
       5
       6
       7
       8
       9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 4 of 32   PageID 2420

                                                                            4

       1                                EXHIBITS
       2                          NO EXHIBITS MARKED
       3
       4
       5
       6
       7
       8
       9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 5 of 32   PageID 2421

                                                                            5

       1                     THE COURT: U.S. versus Jeffrey Young,
       2   Alexander Alperovich, Andrew Rudin, cast of numbers.
       3                     (Defendant Alperovich and Young Present.)
       4                     MS. PAYERLE: Good morning, Your Honor.
       5   Kay Payerle on behalf of the United States.
       6                     THE COURT: Thank you, ma'am.
       7                     MR. JOHNSON: Your Honor, Steven Johnson
       8   on behalf of Dr. Alperovich.
       9                     THE COURT: Mr. Johnson.
     10                      MR. MCNEIL: Morning, Your Honor. I'm
     11    John McNeil standing in for Mr. Ferguson.
     12                      THE COURT: Okay.
     13                      MR. SANAN: Morning, Your Honor. Nishay
     14    Sanan on behalf of Andrew Rudin appearing by telephone
     15    and Mr. Rudin's appearance is waived.
     16                      THE COURT: Thank you, sir.
     17                      I'll hear whoever wishes to step up.
     18                      Mr. Johnson, do you want to step up and
     19    tell us a little bit about where we are, sir.
     20                      MR. JOHNSON: Your Honor, at the last
     21    court date we indicated to the Court that there could be
     22    some issues with the complexity of this case. And the
     23    Court inquired about scheduling. And, you know,
     24    obviously, there is a lot of discovery here.
     25                      And I took the position at the last




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 6 of 32   PageID 2422

                                                                            6

       1   hearing that we're not prepared to even file pre-trial
       2   motions, at least at that last report date, because we
       3   were still trying to analyze what we had been provided
       4   and figure out what issues to raise.
       5                     Since that time we have endeavored to
       6   figure out and document what we've been provided and then
       7   what we think the government still has to produce to us.
       8   And we filed a supplemental discovery request with the
       9   government. I conferred with government's counsel about
     10    that.
     11                      It's my understanding that they are in the
     12    process of providing us an additional 2 terabytes of
     13    discovery. I shipped a hard drive up to DOJ in D.C.
     14    yesterday so they can begin copying that, giving that to
     15    us. It's my understanding that will be provided as soon
     16    as it's copied.
     17                      It's going to consist of the other items
     18    that I listed out in the second discovery request, to
     19    include the remainder of materials that were seized from
     20    Preventagenix, the clinic that was operated by Defendant
     21    Young, and also things like the search warrant, the
     22    search warrant affidavit, which we don't have yet, and
     23    like materials.
     24                      And once we have those -- I'm speaking a
     25    little bit in the dark right now, because I don't know




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 7 of 32   PageID 2423

                                                                            7

       1   what all is on the 2 terabytes that they're going to give
       2   us. But once we have those materials and analyze them,
       3   we'll be in a better position to talk about scheduling.
       4                     However, in conferring with counsel for
       5   co-defendants, and also counsel for the government, I
       6   believe where we're at is we may be in agreement,
       7   consistent with the Court's calendar, to go ahead and
       8   schedule a trial date for the last two weeks of
       9   September, and then back certain deadlines up from that
     10    trial date, consistent with what this Court asked us to
     11    do at the last court date. Which was to see if we can
     12    come up with a pre-trial order, an agreed pre-trial order
     13    on scheduling that would deal with issues like Daubert
     14    hearings and Daubert disclosures and pre-trial hearings
     15    that we're going to have to deal with in a case of this
     16    nature.
     17                      THE COURT: Well, I had -- I think -- of
     18    course, it seems like every time I have a hearing in this
     19    we have a new AUSA that is appearing. So the gentleman
     20    that was here last time, I instructed him to get me a
     21    deadline as to when the government is going to be
     22    presenting or producing all the information. They kept
     23    telling me there was statements repeatedly going on. I
     24    said, well, we've got to have an end date at some point.
     25                      So, ma'am, you're in the hot seat right




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 8 of 32   PageID 2424

                                                                            8

       1   now. So tell me when that's going to be.
       2                     MS. PAYERLE: Yes, Your Honor. I have,
       3   obviously, been in contact -- we're all in a team, so
       4   I've been in contact with Mr. Knutson about this and we
       5   discussed it.
       6                     And from our perspective -- well, first of
       7   all, if I can back up. There is two issues.
       8                     The first issue is the quantity of
       9   discovery that is to be provided. Mr. Johnson and our
     10    prosecution team had a few discussions about this. And
     11    we are providing everything he's essentially asked for.
     12                      We heard about this list of information
     13    that he wanted the same time the Court did. That was the
     14    first time we heard about it. So when he filed this
     15    request with the Court, of course, we immediately got in
     16    touch on the phone. And we said, sure. If that's the
     17    stuff that you want, you can have it. Just send us a
     18    hard drive and we will get it to you.
     19                      We don't believe the case is as complex as
     20    the defense. We think it's a relatively straightforward
     21    case. The 2 terabytes is a bit misleading. It's
     22    really -- they're computer images of hard drives. So it
     23    has every single thing that's on the hard dive.
     24                      And as I think Mr. Johnson knows, when you
     25    get a computer image, you get all the software. So all




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 9 of 32   PageID 2425

                                                                            9

       1   the Windows software, all the Microsoft Word Suites
       2   software. And that comprises about 90 percent of the
       3   stuff on the computer image. So the actual reviewable
       4   data is usually less than 10 percent of that information.
       5                     And then, of course, most of that will
       6   just be the day in and day out sort of business of the
       7   practice.
       8                     The case here is centered around patient
       9   records, essentially. And then, of course, witnesses who
     10    may testify about how things were done with respect to
     11    those patient records.
     12                      So, I mean, I do want to sort of correct
     13    the record a little bit on the quantum of evidence that
     14    was or would be outstanding. And I do think that
     15    after -- let's give FedEx some time. After next week the
     16    defense will have most of the existing records of
     17    discovery that exists.
     18                      So I want to cabin that off and say that I
     19    believe it will be in very short order. Maybe -- let's
     20    give it two weeks to make sure. But I think in terms of
     21    what they want and what they have asked for, you know,
     22    they'll have it as soon as we get a get hard drive and as
     23    soon as we can upload the material they have asked for.
     24                      THE COURT: That's one aspect --
     25                      MS. PAYERLE: That's right.




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 10 of 32   PageID 2426

                                                                            10

       1                     THE COURT: -- we're talking about.
       2                     The other is is your colleague last time
       3    was telling me that he was, they were, you all were still
       4    taking statements --
       5                     MS. PAYERLE: Yes, Your Honor --
       6                     THE COURT: -- of witnesses.
       7                     And, you know, this case is not an old
       8    case, but it has some age on it. And, I mean, I
       9    recognize maybe this isn't the normal case the
      10    prosecution always prosecutes. But nonetheless, there
      11    has got to be an end date. And I instructed your
      12    colleague to tell me when that was going to be. And I'm
      13    expecting you to tell me that.
      14                     MS. PAYERLE: Yes, Your Honor. And I
      15    think that is what I'm getting at. We don't actually
      16    think there are a lot of new people to go interview --
      17                     THE COURT: That doesn't tell me anything.
      18                     MS. PAYERLE: Right. But what I think we
      19    were hoping to do is set the deadlines keyed off of the
      20    trial date.
      21                     And the reason is because if there is a
      22    trial date a year from now or two years from now,
      23    sometimes you lose witnesses, sometimes evidence gets
      24    stale, sometimes you need to refresh people, and new --
      25    and as you're preparing them for testimony.




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 11 of 32   PageID 2427

                                                                            11

       1                     And so what I was hoping to do, and what
       2    Mr. Knutson and I discussed, is providing the Court with
       3    an end date that would be 60 days back from the trial
       4    date. Whatever date the trial is, we would firmly say no
       5    new witnesses after, you know, 60 days before that date.
       6                     And we do that only because of the
       7    practicality of having a trial date that is so far out.
       8    And because people -- you know, cases are made of human
       9    witnesses and things happen to human beings.
      10                     But I say with the representation that
      11    most of what we have already done, and most of what we
      12    intend to do so in the case, we believe in good faith is
      13    done, and will be done. It's just a matter of as we
      14    prepare for trial, just sometimes things come up.
      15                     We don't anticipate, in other words,
      16    exploring other areas of the case, bringing other areas
      17    of investigation, things like that. But just things
      18    happen with witnesses because they're human beings.
      19                     THE COURT: Okay.
      20                     MS. PAYERLE: I think I just want some
      21    clarity on how maybe --
      22                     THE COURT: Mr. Johnson, what do you think
      23    about that, sir?
      24                     MR. JOHNSON: Well, one of our concerns
      25    here, Your Honor, is -- and I'm going to go back to the




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 12 of 32   PageID 2428

                                                                            12

       1    discovery materials. I appreciate the government, the
       2    discussion that I had. And they have reviewed my second
       3    Rule 16 discovery request that itemized what they have
       4    given us. We had not had any itemization from the
       5    government on what they had given us. They just gave us
       6    a bunch of electronic materials.
       7                     And so they have agreed to give me the
       8    additional items that I've itemized in my second
       9    discovery request; hence, these 2 terabytes of materials.
      10    But that's not all of it.
      11                     One of the things that I specifically
      12    asked for was, look, the electronic materials you have
      13    given us are not searchable. And surely the government
      14    has it in some way that is searchable, to be able to go
      15    through it and look at this volume of information.
      16                     And it's been represented to me, and I
      17    have no reason to disbelieve that this representation is
      18    accurate, that they do not have it in any sort of format
      19    that is searchable, other than how they produced it to
      20    us. So that dealt with that issue.
      21                     But the issue that is still outstanding,
      22    and it's a substantial issue, is in a case like this,
      23    expert disclosures.
      24                     And if I understand the government's
      25    counsel correctly, they are pretty much done with this




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 13 of 32   PageID 2429

                                                                            13

       1    case other than just doing some additional witness
       2    interviews.
       3                     And so if the rub of this case is really
       4    going to turn on expert testimony concerning the medical
       5    decision-making that occurred here, and then also the
       6    medical supervision that may or may not have occurred
       7    here, that's really kind of two different areas of
       8    expertise, then why can't the government go ahead and
       9    give us expert disclosures. And let's go ahead and get
      10    started on the issues that really matter here in this
      11    case.
      12                     I'm not saying that all the lion of
      13    information doesn't matter, because it does. But
      14    presumably, any expert witness that the government is
      15    going to have, or expert witnesses, have reviewed all of
      16    this information, and are able to provide an opinion
      17    about the medical decision-making here.
      18                     And so we have got to have our own
      19    witnesses -- first, to identify what type of experts
      20    we're going to have, we need to know what kind of experts
      21    they have. And then we're going to have to do the exact
      22    same thing.
      23                     And so respectfully -- I addressed this at
      24    the last time we were here. I appreciate them giving us
      25    the additional 2 terabytes, but we also need the expert




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 14 of 32   PageID 2430

                                                                            14

       1    disclosures. And I think that's critically important to
       2    be able to try this case.
       3                     THE COURT: When is that going to be done,
       4    ma'am?
       5                     MS. PAYERLE: Your Honor, I think the
       6    position is exactly the same, which is it really depends
       7    heavily on the trial date. And that is because expert
       8    witnesses -- again, we have scheduling issues. We have
       9    to make sure that they're available to testify.
      10                     But in an ordinary case, at least the ones
      11    that I've done that are like this, sometimes expert
      12    disclosures are even 30 days before trial is fairly
      13    reasonable. We're willing to back up to 90 days before
      14    trial.
      15                     Key it off the trial date. And we will
      16    just say, look, you know, we'll ensure by 90 days before
      17    trial, whenever that trial date is set, that we have
      18    somebody who is able to testify and available in their
      19    schedules. And they are experts or doctors, so they have
      20    clinic schedules and things like that.
      21                     I've had expert witnesses that, you know,
      22    because of lengthy delays in trials, simply became
      23    unavailable due to illness or other things.
      24                     So for us to identify an expert
      25    conclusively and to ensure that the report is consistent




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 15 of 32   PageID 2431

                                                                            15

       1    with the testimony, really needs to be done once we have
       2    a trial date in the record and we're able to ensure that
       3    the person whose report we produce is the person who will
       4    be on the stand testifying.
       5                     And so, you know, we would just ask for a
       6    date that's 90 days prior to the trial date. And since
       7    the parties are prepared to set a trial date, we're then
       8    also prepared to set that expert witness date.
       9                     MR. JOHNSON: I've had cases where there
      10    has been a later expert disclosure. I've had cases
      11    where --
      12                     THE COURT: Been earlier.
      13                     MR. JOHNSON: -- it's been a lot earlier.
      14                     And I will note, and the Court knows this,
      15    but I want to say it for the record, Rule 16 does not set
      16    out a different deadline for expert disclosures. Rule 16
      17    delineates things that have to be provided upon request,
      18    because it is presumed that once the government obtains
      19    an indictment, it has got its information together for
      20    the case.
      21                     And so my concern is, is that if we have a
      22    late expert disclosure in a case like this that's 30
      23    days, 60 days, even 90 days before the trial date, we're
      24    running the real risk of blowing up whatever trial date
      25    that we set.




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 16 of 32   PageID 2432

                                                                            16

       1                     MS. PAYERLE: If I may, Your Honor,
       2    respond.
       3                     THE COURT: Yes.
       4                     MS. PAYERLE: One of the things -- again,
       5    this goes back to the issue of simplicity. I don't think
       6    there is any secret about what the expert testimony looks
       7    like in this case, because there are really only a few
       8    discreet issues the jury will find --
       9                     THE COURT: It would be nice for defense
      10    counsel to have that. Even though it may not be a
      11    surprise to him, it would be well that he has it.
      12                     MS. PAYERLE: Yes, Your Honor. But what
      13    I'm actually discussing is that because, because the
      14    issue is pretty discreet, that is whether the
      15    prescriptions are in the course of professional conduct
      16    and not for a legitimate medical purpose, in this
      17    particular case, because of these expert -- it really is
      18    more about making sure we have somebody who can testify
      19    on a specific date and making sure that person has an
      20    opportunity to do a report.
      21                     Defense has the same patient records that
      22    our expert has and knows where this is going.
      23                     And I understand the Court's urgency to
      24    get them that. But I do think from our prospective, just
      25    for a scheduling pragmatic purpose, it just makes sense




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 17 of 32   PageID 2433

                                                                            17

       1    to key it off the trial date.
       2                     Mr. Johnson: Judge, can I add one caveat
       3    to that?
       4                     THE COURT: Sure.
       5                     MR. JOHNSON: I'm not sure that we have
       6    all of the records here. The bulk of the materials that
       7    were taken out of Preventagenix have not been provided to
       8    us in discovery yet. All of the electronic materials
       9    that were seized out of that clinic have not been
      10    provided to us yet. That's part of the 2 terabytes of
      11    material that are getting ready to be provided to us.
      12                     I appreciate counsel for the government's
      13    representation that a lot of that may be an operating
      14    system of the computer. In my experience, that's not
      15    necessarily the case. Operating system of the computer
      16    actually is a very small portion of the ultimate hard
      17    drive of the computer.
      18                     And there may not be information on the
      19    computers for the clinic that relates to patient care.
      20    I'm going to be surprised if there is not.
      21                     And so I'm -- I'll go back to what I said
      22    before. For us to have expert disclosures, I would
      23    presume that the government's experts have reviewed the
      24    medical information in this case. And the way I see
      25    it -- and, no, I don't think it's a surprise, the type of




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 18 of 32   PageID 2434

                                                                            18

       1    expert testimony the government is going to provide.
       2                     But just because it's not a surprise as to
       3    the type of the expert testimony, both with respect to
       4    were prescriptions provided in the course of medical
       5    practice and for a legitimate medical purpose, but then
       6    also was adequate medical supervision conducted by the
       7    supervising physicians who were charged here.
       8                     At the same time we need to know exactly
       9    what that opinion is and who is going to be offering that
      10    opinion.
      11                     THE COURT: Well, it strikes me that --
      12    well, what were you saying the last two -- what time
      13    frame are you talking about a potential trial in
      14    September?
      15                     MR. JOHNSON: Last two weeks of September,
      16    Your Honor.
      17                     THE COURT: Okay. I'm trying to find the
      18    e-mail. Something came up the last couple of days
      19    surprisingly that might have a potential problem that I
      20    was -- how long do you all anticipate this case is going
      21    to take to try?
      22                     MS. PAYERLE: Your Honor, the
      23    government -- I can't image it will last longer than two
      24    weeks. And that's only because there is three defense
      25    counsel. I have tried doctor cases. I've never had one




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 19 of 32   PageID 2435

                                                                            19

       1    last longer than about a week and a day. I'm pretty
       2    efficient on examination. But I don't know the -- I
       3    think a lot of it, in my experience, depends on the
       4    cross-examination efficiency.
       5                     I would also note to Your Honor that I
       6    don't really think we need until September. But my
       7    understanding is just when counsel got together and
       8    conferred, because there were so many of us, I think that
       9    may have wound up being the date that we all had
      10    available. But, of course, the government can be ready
      11    sooner.
      12                     THE COURT: Well, the concern I have, I
      13    guess, is making sure that defense counsel receives the
      14    information that it claims it's entitled to. Obviously,
      15    until they get these terabytes of information that you
      16    say is going to be forthcoming in the next hopefully week
      17    or so, that hopefully gives them a little bit of a better
      18    idea where they are.
      19                     Based on Mr. Johnson's statements it
      20    sounds like he's concerned about whether or not it's
      21    going to give him all of what he thinks he's entitled to.
      22    And, obviously, I'm can't prejudge that. Until he sees
      23    it and tells me one way or the other, as well as
      24    co-counsel, whether or not that is, in fact, what he
      25    needs or what he's expecting to receive. So it's -- I'm




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 20 of 32   PageID 2436

                                                                            20

       1    shooting in the dark here right now until he tells me
       2    what it is that he's received.
       3                     I tell you what, let's go ahead and hold
       4    the last two weeks of September. When will that be?
       5    There is like a half of a week the very last week of
       6    September. Are you talking about including that, which
       7    goes into the first part of October? Is that what you're
       8    talking about?
       9                     MS. PAYERLE: I believe the date was
      10    September 14th. Is that right?
      11                     MR. JOHNSON: Yes. We talked about the
      12    week of September 14 and the week of September 21st.
      13                     And, Judge, I will say in my experience,
      14    particularly in cases like this, where thorough
      15    cross-examination is necessary, you know, the government
      16    anticipates a two week trial for the government's
      17    proof -- this is a case where I anticipate defense proof.
      18                     THE COURT: I don't think she is
      19    talking -- I think she's talking about the whole case.
      20                     MS. PAYERLE: That's right, Your Honor.
      21    Yeah. And in the cases where I have tried, including
      22    doctors, and even though -- the government is usually
      23    through with its case by about Thursday. But again, it
      24    depends on cross-examination. So maybe the government is
      25    done in a week. Again, though, depending heavily on




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 21 of 32   PageID 2437

                                                                            21

       1    cross-examination style.
       2                     THE COURT: Well, that will give you --
       3    you think you can get your case presented in a week?
       4                     MR. JOHNSON: I'm shooting in the dark
       5    too, Judge.
       6                     THE COURT: Okay. Well, let's go ahead
       7    and hold that time period. You said the 14th and then
       8    the 21st?
       9                     THE CLERK: Yes, sir.
      10                     THE COURT: I think I'm here both of those
      11    weeks as far as I know right now.
      12                     THE CLERK: You only have civil trials.
      13                     THE COURT: Well, this overrides those.
      14                     So we will go ahead and set that.
      15                     Now with regard to the expert information,
      16    now that you know what those dates are, ma'am, I think we
      17    could push that disclosure back further than 90 days. I
      18    think -- here we are in November. We still have got
      19    quite a bit of time to get that to defense counsel.
      20                     I would think something in -- talking
      21    about this summer is what you're talking about. I would
      22    think early spring. I can't image that you couldn't get
      23    that information to them early in that time period.
      24    Maybe in April. Is that a problem?
      25                     MS. PAYERLE: Okay. Your Honor, if I




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 22 of 32   PageID 2438

                                                                            22

       1    could push -- honestly --
       2                     THE COURT: I mean, you can now -- you can
       3    now tell your people, the people that you plan to
       4    present, these are the dates. We want you to hold these
       5    dates.
       6                     MS. PAYERLE: Yes.
       7                     THE COURT: And unless something happens
       8    to them, which hopefully it doesn't, but, I mean, that
       9    gives them -- put it on their calendar and they're ready
      10    to go.
      11                     Now they may tell you, I can't be there
      12    then. So if that happens, you need to tell me and tell
      13    the counsel, and maybe we can try to work around that
      14    somewhat.
      15                     MS. PAYERLE: Why don't we -- since we
      16    have the trial date September 14th, why don't we say
      17    April 14th.
      18                     THE COURT: How about that, Mr. Johnson?
      19                     MR. JOHNSON: That would be acceptable to
      20    us, Your Honor.
      21                     THE COURT: Is that okay with you all too?
      22                     MR. MCNEIL: That is, Your Honor.
      23                     THE COURT: All right. So April 14th will
      24    be the expert disclosures from the government.
      25                     And do you want to set a time period for




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 23 of 32   PageID 2439

                                                                            23

       1    when you're going to be disclosing your expert
       2    information?
       3                     MR. JOHNSON: If you could give us -- just
       4    looking at the calendar -- if we get expert disclosures
       5    on April 14th, if we could have -- if we had 90 days.
       6    Then we know their experts -- and we're not going to hold
       7    off on waiting to sort of work on expert issues until
       8    then. But we -- that puts us in July.
       9                     THE COURT: Is that all right with the
      10    government?
      11                     MS. PAYERLE: Let me see if I can count
      12    forward. And then that would give everybody time --
      13                     THE COURT: That would be April to May,
      14    May to June, June to July, July 14th.
      15                     MS. PAYERLE: I think that's okay.
      16                     THE COURT: So July 14 will be defense
      17    counsel's expert disclosures.
      18                     Now I still haven't gotten complete
      19    information from the government about -- like I said,
      20    your colleague -- I forgot your colleagues' name.
      21                     MS. PAYERLE: Mr. Knutson, Your Honor.
      22                     THE COURT: Mr. Knutson was telling me
      23    that they were continuing to provide and get, obtain
      24    statements from witnesses. And I guess -- I think like
      25    Mr. Johnson, well, the indictment -- maybe they've got




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 24 of 32   PageID 2440

                                                                            24

       1    them, but maybe they don't.
       2                     When is that -- I wanted a date when that
       3    is going to be completed, so that the defense would then
       4    say, okay, now we've got everything that is going to be
       5    presented here.
       6                     MS. PAYERLE: Yes, Your Honor. And I
       7    guess --
       8                     THE COURT: And I'm not saying we won't
       9    see something that might pop up. I mean, I'm not trying
      10    to hold you completely. But I think there needs to be
      11    some kind of time period there so that everybody is on
      12    the same page here.
      13                     MS. PAYERLE: Well, I think -- that's the
      14    thing. I want to suggest April 14th as well, with this
      15    caveat. Which is, in the course of trial preparation
      16    exiting witnesses very often say things that are -- you
      17    know, when they're meeting face to face, when it's
      18    intense, when we're talking about testimony, when we're
      19    drilling down on statements, I've never had a case where
      20    a witness doesn't say something that we need to go
      21    corroborate, that we need to handle in the course of
      22    trial prep. And we are always extremely prompt about
      23    turning those things over.
      24                     But I would say that any new avenues of
      25    investigation, any kind of active looking for things




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 25 of 32   PageID 2441

                                                                            25

       1    that -- just to make sure that -- I just don't want to
       2    run afoul of this deadline.
       3                     THE COURT: April 14th. Is that all
       4    right?
       5                     MS. PAYERLE: April 14th.
       6                     THE COURT: All right. April 14th.
       7                     MR. JOHNSON: Thank you, Your Honor.
       8                     MS. PAYERLE: And is the Court okay with
       9    the sort of ordinary trial prep?
      10                     THE COURT: Yes.
      11                     MS. PAYERLE: Okay. Thank you, sir.
      12    Appreciate that.
      13                     THE COURT: I understand.
      14                     All right. What else we need to talk
      15    about today?
      16                     MR. JOHNSON: I think something that we're
      17    trying to do, and we're working in good faith to do, is
      18    to set some other pre-trial schedule issues.
      19                     I think we're going to need a, maybe some
      20    deadlines on motions, and then also deadlines on Daubert
      21    motions, and setting pre-trial hearings. I anticipate
      22    they'll be, particularly once we have the search warrant
      23    and search warrant affidavit, there could be suppression
      24    issues or evidence exclusion issues that we may need to
      25    take a look at. I don't know for sure, because I don't




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 26 of 32   PageID 2442

                                                                            26

       1    have the stuff yet.
       2                     But we're working on those, Your Honor.
       3    I'm just thinking out loud about the best way to
       4    coordinate with the Court on getting those scheduled.
       5                     If we're working together to try to get
       6    those scheduled, rather than do so and take up the Courts
       7    time, do you want us to -- how do you want us to do that?
       8                     THE COURT: I think it would be
       9    appropriate for you all to sit down, and Mr. McNeil and
      10    Mr. Ferguson, to sit down and just come up with a
      11    schedule -- we now kind of have a parameter of where we
      12    are in terms of the trial -- and submit it to the Court.
      13                     You know, if it presents a problem to me,
      14    I can let you know. Otherwise, we can put it down as an
      15    order.
      16                     MR. JOHNSON: Thank you, Your Honor.
      17                     THE COURT: Is that satisfactory?
      18                     MS. PAYERLE: Yes, Your Honor.
      19                     THE COURT: I don't see why you can't --
      20    seems like you're working all right, I don't see why you
      21    couldn't do that.
      22                     MR. JOHNSON: We will do that. If we need
      23    to pick -- I don't know how granular you want us to get
      24    on trying to pick hearing dates and things like that.
      25    But do you want us just to confer with your chambers on




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 27 of 32   PageID 2443

                                                                            27

       1    dates?
       2                     THE COURT: Yes, you can, and with Ms.
       3    Cheairs. And she has got my calendar. And if I'm
       4    available, then I'm happy to accommodate you in that
       5    regard.
       6                     MR. JOHNSON: Thank you, Your Honor. And
       7    we're working in good faith on that. And I think very
       8    shortly we'll have a proposed order for the Court.
       9                     THE COURT: Okay.
      10                     MR. JOHNSON: Thank you.
      11                     MS. PAYERLE: Your Honor, if I may just
      12    ask. And I just think both counsel could use some
      13    clarification on the local rule about discovery letters
      14    and so forth.
      15                     It's our understanding that we should
      16    confer before raising any discovery issues --
      17                     THE COURT: Yes, ma'am.
      18                     MS. PAYERLE: And I just -- because I know
      19    Mr. Johnson was in good faith trying to follow the local
      20    rule. But we were just a little taken off guard and...
      21                     And so as we proceeded in what will be a
      22    discovery heavy case, I just want to be sure that we all,
      23    that our requests to them and their requests to us don't
      24    necessarily need to be raised to the Court, unless there
      25    is disagreement.




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 28 of 32   PageID 2444

                                                                            28

       1                     THE COURT: No. That's correct.
       2                     MS. PAYERLE: Okay. Thank you, sir.
       3                     MR. JOHNSON: Judge, I will -- let me just
       4    elaborate briefly.
       5                     We filed our Rule 16 discovery request in
       6    letter form per the local rules.
       7                     THE COURT: Yes, sir.
       8                     MR. JOHNSON: The government filed its
       9    Rule 16, multiple Rule 16 discovery responses in letter
      10    format on ECF with the Court, per the local rules. I
      11    filed a supplemental Rule 16 discovery request, not as a
      12    motion to compel, but on ECF, per the local rules.
      13                     And so that -- if the Court -- just as a
      14    point of clarification, if I have another, for example,
      15    supplemental Rule 16 discovery request, does the Court
      16    not want that filed on ECF or -- I think they are taking
      17    some issue with the fact that I filed a supplemental Rule
      18    16 discovery request, not a motion to compel, but a
      19    supplemental discovery request on ECF. And so I think
      20    that's the point of contention.
      21                     THE COURT: If you want to file it, I
      22    think counsel -- different counsel do different, handle
      23    it differently. So I don't have a problem with that,
      24    unless there is some issue that counsel does.
      25                     MR. JOHNSON: Thank you, Your Honor.




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 29 of 32   PageID 2445

                                                                            29

       1                     THE COURT: Is there a problem from the
       2    government?
       3                     MS. PAYERLE: No, Your Honor. I just
       4    wanted some clarity --
       5                     THE COURT: That's fine. And since you're
       6    doing it, let's just keep it consistent.
       7                     MS. PAYERLE: Okay. Thank you, Your
       8    Honor.
       9                     MR. JOHNSON: Thank you, Your Honor.
      10                     THE COURT: If it gets down to the point
      11    where you all are, can't agree -- you agree to disagree,
      12    then you can file a motion to compel and I'll take it up.
      13                     MR. JOHNSON: Thank you, Your Honor.
      14                     MS. PAYERLE: Thank you, Your Honor.
      15                     THE COURT: Anything else from -- Mr.
      16    McNeil, anything else from your side, sir?
      17                     MR. MCNEIL: Not from us, Judge.
      18                     THE COURT: Okay. All right.
      19                     Do we want to set another, maybe another
      20    status conference? I think it might be well just to kind
      21    of keep everybody on track here. Something after the
      22    holidays, maybe in January or February, something like
      23    that.
      24                     MR. JOHNSON: Your Honor, my suggestion
      25    is -- you know, if we are going to get the additional




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 30 of 32   PageID 2446

                                                                            30

       1    materials by the end of this month, I think January would
       2    be an appropriate time for a status hearing. I'll be
       3    able to let the Court know at that time what we've
       4    gotten. The last week of January?
       5                     THE COURT: Yeah. It may end up being the
       6    first part of February, if you don't mind. I've got a
       7    fairily heavy January right now.
       8                     What do we have, Ms. Cheairs?
       9                     THE CLERK: Okay. We have Wednesday,
      10    February 5th, 11:00 o'clock.
      11                     MR. SANAN: Judge, this is Mr. Sanan.
      12                     I have a trial that starts the first week
      13    of February that is going to go for two weeks. So if we
      14    can get into that latest part of the second or third week
      15    of February so I can attend with my client.
      16                     THE CLERK: Yes, sir. Wednesday,
      17    February 19th, 10:00 o'clock.
      18                     MR. SANAN: That works, Your Honor.
      19                     MS. PAYERLE: Your Honor, that would work
      20    for the government, except that I might personally be
      21    covering another trial. But if Your Honor is okay with
      22    Mr. Pennebaker or Mr. Knutson --
      23                     THE COURT: That's fine.
      24                     MS. PAYERLE: Thank you, Your Honor.
      25                     MR. SANAN: Your Honor, would it be a




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 31 of 32   PageID 2447

                                                                            31

       1    problem to move it to the 20th, I apologize, of February?
       2                     THE COURT: What day of the week?
       3                     MR. SANAN: Thursday.
       4                     THE COURT: Is that satisfactory?
       5                     MR. JOHNSON: That's fine. I don't have
       6    Mr. Massey's calendar in front of me. But it's a report
       7    date, and either one of us can handle it.
       8                     THE COURT: Okay. The 20th at what time?
       9                     THE CLERK: 10:00 o'clock.
      10                     THE COURT: All right. Time will be
      11    excluded then.
      12                     Anything further from any of the parties?
      13                     MR. JOHNSON: Not from the --
      14                     MS. PAYERLE: Nothing from the government,
      15    Your Honor.
      16                     THE COURT: All right. Thank you all.
      17    You will be excused.
      18                     MR. JOHNSON: Thank you, Your Honor.
      19                     MR. MCNEIL: Thank you, Judge.
      20                     THE COURT: Thank you.
      21                     (End of Proceedings.)
      22
      23
      24
      25




                                 UNREDACTED TRANSCRIPT
Case 1:19-cr-10040-JDB Document 145 Filed 02/12/20 Page 32 of 32   PageID 2448

                                                                            32

       1                I, Kristi Heasley, do hereby certify that the
       2    foregoing 31 pages are, to the best of my knowledge,
       3    skill and ability, a true and accurate unredacted
       4    transcript from my stenotype notes in the matter of:
       5    UNITED STATES OF AMERICA
       6                                             )
            VS                                       )NO.1:19-cr-10040
       7                                             )JACKSON, TENNESSEE
                                                     )
       8    ALEXANDER ALPEROVICH,                    )
            JEFFREY W. YOUNG, JR., and
       9    ANDREW RUDIN
      10
      11
      12                Dated this 12th day of January, 2020.
      13
      14
      15    /s/ Kristi Heasley
      16    ---------------------------------
            Kristi Heasley, RPR
      17    Official Court Reporter
            United States District Court
      18    Western District of Tennessee
            Eastern Division
      19
      20
      21
      22
      23
      24
      25




                                 UNREDACTED TRANSCRIPT
